Citation Nr: 0940400	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  09-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.





ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945 and died in September 1989.  The appellant is 
his surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO denied her petition to reopen her claim for service 
connection for the cause of the Veteran's death after finding 
that she had not submitted new and material evidence since a 
prior, unappealed, and therefore final and binding July 1991 
RO decision that had denied her claim on the merits.

In May 2009, however, the Board determined there was new and 
material evidence and therefore reopened the claim.  But 
rather than immediately readjudicating the claim on the 
underlying merits, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further necessary development and consideration.

Unfortunately, however, not all of that requested development 
was accomplished, thereby requiring another remand to the RO 
via the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," not "exact" 
compliance with the Board's remand directives).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




REMAND

By way of background, the record shows the Veteran died in 
September 1989 from cardio-respiratory arrest, 
pneumonia/pulmonary embolism, and carcinoma of the lung, with 
atherosclerotic cardiovascular disease listed as a 
significant condition contributing to his death but not 
resulting in the underlying cause.  At the time of his death, 
service connection had only been established for asthma, 
rated as 
30-percent disabling.  Also, his service treatment records 
made no reference to any of the conditions listed on his 
death certificate, and the record shows that his lung cancer 
was first diagnosed many years after service.  

The only evidence in support of the appellant's claim is a 
July 2008 letter from Dr. R.F., indicating that "asthma may 
have contributed to this veteran's death."  But since this 
opinion is speculative and does not contain any underlying 
rationale, the Board remanded this case in May 2009, in part, 
for additional medical comment from this doctor explaining 
the basis of his opinion and for a VA medical opinion also on 
this possibility to further supplement the record.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  See also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(indicating medical evidence that is speculative, general or 
inconclusive in nature cannot be used to support a claim for 
service connection).  See, too, Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (indicating 
that, while an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, 
nor is definite etiology or obvious etiology, an equivocal 
medical opinion using the word "may" be related or have 
contributed, such as to death, is tantamount to saying 
just as well that it "may not" be related or have 
contributed).

In particular, when previously remanding this case the Board 
requested that the designated VA examiner review the claims 
file and indicate whether:  (i) it is at least as likely as 
not that the Veteran's service-connected asthma either caused 
or contributed substantially or materially to his death; and 
(ii) whether it is at least as likely as not that any of the 
conditions listed on his certificate of death are 
attributable to his military service from November 1942 to 
December 1945, including his potential exposure to asbestos 
while stationed aboard ships.

Pursuant to that request, a VA physician commented in 
September 2009.  And he answered the Board's first question 
and discussed the rationale of his opinion.  He determined it 
less likely than not the Veteran's asthma was the 
primary cause of his death or even a major contributing 
factor.  And in explaining the basis of this opinion, this 
commenting VA physician cited, among other things, the long 
lapse of time between the conclusion of the Veteran's 
military service in 1945 and the initial diagnosis of lung 
cancer, by the appellant's report, during the 1970s.  This 
commenting VA physician also cited as significant the fact 
that, after learning he had lung cancer, the Veteran was able 
to undergo surgery to remove his entire left lung 
(pneumonectomy), so his pulmonary function obviously was 
sufficient at the time - even despite his service-connected 
asthma, to have successfully undergone that procedure.  This, 
added this commenting VA physician, suggested the asthma was 
stable and not very active at the time and not a 
contraindication to that surgery.  Moreover, the Veteran 
stayed on his full-time job with the fire department for the 
next several years, albeit on light duty, until his remaining 
(i.e., right) lung developed cancer in 1989 that ultimately 
proved fatal.  Lastly, although this commenting VA physician 
acknowledged that there was no question a history of asthma 
can contribute to cardiopulmonary arrest, one of the terminal 
conditions, this does not seem to be the case here because 
there was some 47 years between the inciting bout of 
pneumonia in the Marshall Islands during the Veteran's 
military service and his death (including the intervening 
surgery mentioned), in turn suggesting the asthma resulting 
from that pneumonia in service was basically stable for most 
of those years and did not play any significant role in the 
Veteran's death.  This commenting VA physician ended by 
saying noting this was his opinion, and that with no 
additional data suggesting the asthma was much more 
aggressive from the 1950s to the 1980s, he could not 
speculate that it played much of a role in the Veteran's 
death.

There was one additional question, however, this commenting 
VA physician neglected to answer.  He never addressed the 
Board's second question of whether it is at least as likely 
as not that any of the conditions listed on the death 
certificate are attributable to the Veteran's military 
service from November 1942 to December 1945, including his 
potential exposure to asbestos while stationed aboard ships.  
So this additional question still needs to be answered before 
deciding this appeal.

There is also one other point worth mentioning.  This 
commenting VA physician specifically stated in his report 
that there was no information in the record as to whether the 
Veteran had a history of smoking so as to have caused or 
contributed to his ultimately terminal lung and heart 
disease.  But the Board sees that records from Orange 
Memorial Hospital dated in September 1972 expressly note the 
Veteran had been a heavy smoker (two packs per day) for most 
of his life until quitting three years prior, so around 1969.  
This smoking history is significant, as the commenting VA 
physician indicated.  He therefore needs to consider this 
documentation in the file when providing further comment.

Also, since the case is being remanded for the further 
evidentiary development mentioned, the Board finds that the 
appellant should be provided with a more comprehensive letter 
under the Veterans Claims Assistance Act (VCAA).  
More specifically, an additional VCAA notice letter is needed 
to comply with the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), which held that for Dependency 
and Indemnity Compensation (DIC) benefits, VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  In addition, 
this letter must comply with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as notifying the appellant of 
all elements of her claim, including the downstream effective 
date element.

Accordingly, this case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the letter must comply with 
the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007), by containing:  (1) a statement 
that service connection was established 
only for asthma at the time of the 
Veteran's death; (2) an explanation of 
the evidence and information required to 
substantiate her claim based on this 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate her 
claim based on a condition not yet 
service connected.

In addition, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising the Appellant of all 
elements of her claim, including the 
downstream effective date element.

2.  If possible, have the VA physician 
that commented in September 2009 submit 
an addendum report responding to the 
second question (not just the first) 
the Board posed in its prior May 2009 
remand - namely, whether it is at least 
as likely as not that any of the 
conditions listed on the Veteran's death 
certificate (cardio respiratory arrest, 
pneumonia/pulmonary embolism, carcinoma 
of the lung, and atherosclerotic 
cardiovascular disease) are attributable 
to his military service from November 
1942 to December 1945, including to his 
potential exposure to asbestos 
while stationed aboard ships.

The Board wants to emphasize that this VA 
physician's September 2009 response to 
the first question the Board posed in its 
prior May 2009 remand is fully acceptable 
and sufficient, only that he inexplicably 
neglected to also respond to the Board's 
second question posed in that remand.  So 
only a response to this second question 
(above) is still needed.

And to facilitate making this remaining 
determination, this commenting VA 
physician should review the medical and 
other evidence in the claims file, 
including the September 1972 records from 
Orange Memorial Hospital confirming the 
Veteran had a history of heavy, chronic 
smoking until he supposedly quit three 
years earlier, in 1969.

*If, for whatever reason, this VA 
physician is unavailable to provide 
further comment, please have someone else 
who is equally qualified provide this 
requested medical opinion.

The reviewing medical examiner, whoever 
designated, must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  Then readjudicate the appellant's 
cause-of-death claim in light of the 
additional evidence.  If this claim 
is not granted to her satisfaction, send 
her a Supplemental Statement of the Case 
and give her an opportunity to respond 
before returning the record to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



